AO 94 (Rev. 06/09) Commitment to Another District



                                      United States District Court
                                                                 for the

                                                     Northern District of California                               JUN 27 2019
                  United States of America
                                                                                                                   SUSfN Y300NG


                                                                           Case No.    19-70894
                                                                                                         NOR'ThfASI'*'
                         Bradley Steiger
                                                                               Charging District's
                            Defendant                                          Case No.    2:00CR170-ECM


                                            COMMITMENT TO ANOTHER DISTRICT


          The defendant has been ordered to appear in the                  Middle           District of Alabama
          ible)
(ifapplicable)    _                                  division. The defendant may need an interpreter for this language:
Not requested

          The defendant:           • will retain an attorney.
                                   sf is requesting court-appointed counsel.
          The defendant remains in custody after the initial appearance.

         IT IS ORDERED: The United States marshal must transport the defendant, together with a copy of this order,
to the charging district and deliver the defendant to the United States marshal for that district, or to another officer
authorized to receive the defendant. The marshal or officer in the charging district should immediately notify the United
States attorney and the clerk of court for that district of the defendant's arrival so that further proceedings may be
promptly scheduled. The clerk of this district must promptly transmit the papers and any bail to the charging district.



                      06/27/2019
                                                                                            Judge's signature

                                                                                Susan van Keulen. Magistrate Judge
                                                                                          Printed name and title
